
	

113 SRES 557 ATS: Designating the week beginning October 19, 2014, as “National Character Counts Week”.
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 557
		IN THE SENATE OF THE UNITED STATES
		
			September 17 (legislative day, September 16), 2014
			Mr. Grassley (for himself, Mr. Levin, Mr. Alexander, Mr. Pryor, Mr. Rockefeller, Mr. Enzi, Mr. Blunt, Mr. Cochran, Ms. Stabenow, Ms. Landrieu, and Mr. Manchin) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning October 19, 2014, as National Character Counts Week.
	
	
		
			Whereas
			 the well-being of the United States requires that the young people of the
			 United States become an involved, caring citizenry of good character;
		
			Whereas
			 the character education of children has become more urgent, as violence by
			 and
			 against youth increasingly threatens the physical and psychological
			 well-being
			 of the people of the United States;
		
			Whereas, more than ever, children need
			 strong and constructive guidance from their families and their
			 communities,
			 including schools, youth organizations, religious institutions, and civic
			 groups;
		
			Whereas
			 the character of a nation is only as strong as the character of its
			 individual
			 citizens;
		
			Whereas
			 the public good is advanced when young people are taught the importance of
			 good
			 character and the positive effects that good character can have in
			 personal
			 relationships, in school, and in the workplace;
		
			Whereas
			 scholars and educators agree that people do not automatically develop good
			 character and that, therefore, conscientious efforts must be made by
			 institutions and individuals that influence youth to help young people
			 develop
			 the essential traits and characteristics that comprise good character;
		
			Whereas, although character development is,
			 first and foremost, an obligation of families, the efforts of faith
			 communities, schools, and youth, civic, and human service organizations
			 also
			 play an important role in fostering and promoting good character;
		
			Whereas
			 Congress encourages students, teachers, parents, youth, and community
			 leaders
			 to recognize the importance of character education in preparing young
			 people to
			 play a role in determining the future of the United States;
		
			Whereas
			 effective character education is based on core ethical values, which form
			 the
			 foundation of a democratic society;
		
			Whereas
			 examples of character are trustworthiness, respect, responsibility,
			 fairness,
			 caring, citizenship, and honesty;
		
			Whereas
			 elements of character transcend cultural, religious, and socioeconomic
			 differences;
		
			Whereas
			 the character and conduct of youth reflect the character and conduct
			 of
			 society, and, therefore, every adult has the responsibility to teach and
			 model
			 ethical values and every social institution has the responsibility to
			 promote
			 the development of good character;
		
			Whereas
			 Congress encourages individuals and organizations, especially those that
			 have
			 an interest in the education and training of the young people of the
			 United
			 States, to adopt the elements of character as intrinsic to the well-being
			 of
			 individuals, communities, and society;
		
			Whereas
			 many schools in the United States recognize the need, and have taken
			 steps, to
			 integrate the values of their communities into teaching activities;
			 and
		
			Whereas
			 the establishment of National Character Counts Week, during
			 which individuals, families, schools, youth organizations, religious
			 institutions, civic groups, and other organizations focus on character
			 education, is of great benefit to the United States: Now, therefore, be
			 it
		
	
		
			That the Senate—
			
				(1)
				designates the week beginning October 19,
			 2014, as National Character Counts Week; and
			
				(2)
				calls upon the people of the United States
			 and interested groups—
				
					(A)
					to embrace the elements of character
			 identified by local schools and communities, such as trustworthiness,
			 respect,
			 responsibility, fairness, caring, and citizenship; and
				
					(B)
					to observe the week with appropriate
			 ceremonies, programs, and activities.
				
